El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Los demandantes sostienen este pleito sin abogado que los defienda. La sentencia dictada después de un juicio les fué contraria y contra ella interpusieron esta apelación. Después *746de radicada en este tribunal la transcripción de los autos para esta apelación se nos pide por la apelada que la deses-timemos por ser frívolo el recurso establecido.
 El objeto de este pleito es que se declare nula una resolución judicial que declaró heredera abintestato de María Carolina Smith Aybar a su hija legítima Natalia Yara Smith, que es la apelada. La demanda se funda en algunos defectos de procedimiento que dice existir en esa declaratoria de herederos, pero su fundamento principal es que Natalia Vara Smith no ha existido nunca, por lo que los dos demandantes alegan ser los únicos herederos de María Carolina Smith Aybar, sin consignar en su demanda el grado de parentesco que ellos tienen con la persona de cuya sucesión se trata, por donde pueda venirse en conocimiento de que ellos serían los herederos si es cierto que Natalia Vara Smith no ha existido. De paso queremos decir que la apelada ha vivido siempre en España y también la persona de quien fue declarada heredera.
La corte inferior fundó su sentencia en que la demanda no aduce causa de acción porque los demandantes no alegaron el parentesco que tengan con María Carolina Smith Aybar, de cuya sucesión se trata, además en que no demostraron su carácter de herederos y en que se probó que Natalia Vara Smith es persona que existe.
No habiéndose alegado por los demandantes que sean parientes de María Carolina Smith Aybar, pues su manifesta-ción de que son sus únicos herederos es una conclusión de derecho, y habiendo demostrado la prueba que Natalia Vara Smith existe pues un testigo declaró que conocía personal-mente en España a Natalia Vara Smith, quien en 1929 compareció ante un notario público y otorgó ante él un poder a favor de una persona residente en esta isla, no surge el derecho de los demandantes a impugnar la declaratoria de herederos a que se refiere este pleito, por lo que su apelación resulta frívola y dehe ser desestimada.